DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 10/30/2020. Claims 3-6, 9-10, 13-14 and 16-105 are cancelled. Claims 16-110 are new. Claims 1-2, 7-8, 11-12, 15 and 106-110 are currently pending.

Allowable Subject Matter
3.	Claims 1-2, 7-8, 11-12, 15 and 106-110 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art Kodiyan et al. (US 2015/0294090) teaches a system and method for creating and distributing healthcare research and data collection application. The system/method includes a health-care related template definition platform that is accessed by a user-side computing device via the health-care related application operating, in the user-side computing device or via a web-page interface accesses by a web browser operating in the user-side computing device. The health-care related template comprises a set of health-care related measurements that are tracked for a disease and/or a health goal and is implemented without a central -study administrator that decides the health-care related measurements that are tracked by the health-care related template. The system/method also includes presenting the health-care related template to a user via the health-care related application; allowing a Kodiyan: abstract; ¶¶ [0006]-[0007]; FIGS. 1-26).
	The next closest prior art is Abbo (US 2003/0195774) teaches a medical practice management system including an application with modules. These modules may include a registration module, a sign-in module, a patient information module, a completed visit module, a laboratory reports module, a prescription module, a health maintenance module, a log module, an electronic mail module, an address module, a patient record module, a literature module, an administrative module, a consultants module, a scheduling module, a hypotheses module, a time keeper module, a research module, and other modules. Each of these modules is provided to automate particular aspects of the physician's medical practice. The application, therefore, increases the physician's efficiency and enhances the quality of care provided to the patients. The application also increases the reliability, quantity and quality of documentation regarding a patient's health history (See, for example, Abbo: abstract; ¶¶ [0005]-[0014]; FIGS. 1-3).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “storing predefined first-party health research modules in a computer system, wherein each of the predefined first-party health research modules are performable by a health data tracking application that is executable by a portable computing device: receiving, by the computer system, one or more third-party health research modules and a selection that designates one or more of the predefined first-party health research modules wherein each of the one or more third-party health research modules are performable by the health data tracking application, wherein the one or more third-party research modules are associated with a health researcher, and wherein the one or more third-party research modules and the one or more of the predefined first party health research modules designated by the selection are associated with a health research study: transmitting, by the computer system, the one or more third-party health research modules to the portable computing device: transmitting, by the computer system, the selection and/or one or more of the one or more of the predefined first-party health research modules designated by the selection to the portable computing device: receiving, by the computer system, subject response data from the portable computing device, wherein the subject response data is generated by the portable computing device in response to input to the portable computing device in response to performance by the portable computing device of the one or more third-party health research modules and the one or more of the predefined first-party health research modules designated by the selection: and transmitting, by the computer system, the subject response data to the health researcher,” as recited in independent amended claim 1.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686